DETAILED ACTION
This Office action is a response to an Application No. 17/243,205 filed on 04/28/2021 in which claims 1-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The Examiner contends that the drawings submitted on 04/28/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 08/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 13, 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “a set of uplink communication occasions” in line 9. It is unclear whether “a set of uplink communication occasions” refers to “a first set of uplink communication occasions” in line 4. For the purpose of examination, Examiner will interpret as best understood. 
Claim 13 recites “a set of uplink communication occasions” in line 11-12. It is unclear whether “a set of uplink communication occasions” refers to “a first set of uplink communication occasions” in line 4-5. For the purpose of examination, Examiner will interpret as best understood.
Claim 23 recites “a set of uplink communication occasions” in line 9. It is unclear whether “a set of uplink communication occasions” refers to “a first set of uplink communication occasions” in line 4-5. For the purpose of examination, Examiner will interpret as best understood.
Claim 27 recites “a set of uplink communication occasions” in line 11-12. It is unclear whether “a set of uplink communication occasions” refers to “a first set of uplink communication occasions” in line 4-5. For the purpose of examination, Examiner will interpret as best understood.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-12, 15-21, 25-26 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazmi et al. (US 2016/0028533 A1) hereinafter “Kazmi”.

Regarding claims 1 and 29, Kazmi discloses Claim 1 of a user equipment (UE) for wireless communication (see FIG. 8; see ¶ [0189], a user equipment), and Claim 29 of a method of wireless communication performed by a user equipment (UE) (see FIG. 5; see ¶ [0069], user equipment 110), comprising:
a memory (see FIG. 8; see ¶ [0189], memory); and
one or more processors, coupled to the memory (see FIG. 8; see ¶ [0189], processor), configured to:
receive, from a base station (see FIG. 9; see ¶ [0196], a base station), a parameter switch configuration that indicates at least one parameter switching pattern associated with two or more values of a configuration parameter, the parameter switching pattern corresponding to a periodic uplink communication and a periodic downlink communication (see FIG. 5; see ¶ [0063] [0070-72], the network node/base station signals/sends the switch time parameter to the wireless device. The switching time for switching between uplink and downlink time resources based on one or more parameters. The parameter may be a function of at least two values of switching times); 
communicate, based at least in part on the parameter switching pattern, with at least one wireless communication device based at least in part on the periodic uplink communication and the periodic downlink communication (see FIG. 5; see ¶ [0074] [0078], based on the received parameter, wireless device may determine its switching time. The wireless device switches between uplink and downlink (or vice versa). For example, wireless device may switch its radio resources from a transmit to receive configuration).

Regarding clams 2 and 16, Kazmi discloses wherein the parameter switch configuration comprises a first parameter configuration associated with a first communication occasion and a second parameter configuration associated with a second communication occasion (see ¶ [0063], the parameter may be a function of at least two values of switching times (T01 and T02)).

Regarding claims 3 and 17, Kazmi discloses wherein each of the first communication occasion and the second communication occasion comprises an occasion of the periodic uplink communication or the periodic downlink communication (see ¶ [0063] [0070], parameter for enabling the UE to switch between UL and DL time resources in the transmission of UL and DL radio signals. The parameter indicative of a round trip time for a radio communication between the UE and the network node).

Regarding claims 4 and 18, Kazmi discloses wherein the first communication occasion is associated with a full-duplex communication (see ¶ [0066], operates as full-duplex FDD).

Regarding claims 5 and 19, Kazmi discloses wherein the second communication occasion is associated with a half-duplex communication (see ¶ [0063], half-duplex operation).

Regarding claims 6 and 20, Kazmi discloses wherein the configuration parameter comprises a component carrier indication, and wherein the at least one parameter switching pattern indicates a first component carrier corresponding to a first communication occasion and a second component carrier corresponding to a second communication occasion (see ¶ [0065-66], The UE capable of multi-carrier. The UL and DL time resource may operate on different carrier frequencies).

Regarding claims 7 and 21, Kazmi discloses wherein the configuration parameter comprises a sub-band indication, and wherein the at least one parameter switching pattern indicates a first sub-band corresponding to a first communication occasion and a second sub-band corresponding to a second communication occasion (see ¶ [0065-66], The UE capable of multi-carrier. The UL and DL time resource may operate on different carrier frequencies).

Regarding claims 11 and 25, Kazmi discloses wherein the configuration parameter comprises a transmission parameter, and wherein the at least one parameter switching pattern comprises a pattern for using two values of the transmission parameter corresponding to the periodic uplink communication and the periodic downlink communication (see FIG. 5; see ¶ [0063] [0070-72], The switching time for switching between uplink and downlink time resources based on one or more parameters. The parameter may be a function of at least two values of switching times).
Regarding claims 12 and 26, Kazmi discloses wherein the transmission parameter indicates at least one of: an uplink transmission power (see ¶ [0027] [0031] [0089], UL transmit power).

Regarding claims 15 and 30, Kazmi discloses Claim 15 of a base station for wireless communication (see FIG. 9; see ¶ [0196], a base station), and Claim 30 of a method of wireless communication performed by a base station (see FIG. 5; see ¶ [0069], a network node/base station 120), comprising:
a memory (see FIG. 9; see ¶ [0196], memory); and
one or more processors, coupled to the memory (see FIG. 9; see ¶ [0196], processor), configured to:
transmit, to a user equipment (UE) (see FIG. 8; see ¶ [0189], a user equipment), a parameter switch configuration that indicates at least one parameter switching pattern associated with two or more values of a configuration parameter, the parameter switching pattern corresponding to a periodic uplink communication and a periodic downlink communication (see FIG. 5; see ¶ [0063] [0070-72], the network node/base station signals/sends the switch time parameter to the wireless device. The switching time for switching between uplink and downlink time resources based on one or more parameters. The parameter may be a function of at least two values of switching times); 
communicate, based at least in part on the parameter switching pattern, with the UE based at least in part on the periodic uplink communication and the periodic downlink communication (see FIG. 5; see ¶ [0074] [0078], based on the received parameter, wireless device may determine its switching time. The wireless device switches between uplink and downlink (or vice versa). For example, wireless device may switch its radio resources from a transmit to receive configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-10, 13-14, 22-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Xu et al. (US 2020/0313747 A1) hereinafter “Xu”.

Regarding claims 8 and 22, Kazmi does not explicitly disclose a beam indication.
However, Xu discloses wherein the configuration parameter comprises a beam indication, wherein the at least one parameter switching pattern comprises a pattern for using two beams corresponding to the periodic uplink communication and the periodic downlink communication, and wherein the two beams comprise at least one of a downlink beam or an uplink beam (see ¶ [0355], configuration parameters of multiple beam switching types, two beam switching types (a first beam switching type and a second beam switching type)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a beam indication as taught by Xu, in the system of Kazmi, so that it would provide to the wireless device for improving an uplink data rate (Xu: see ¶ [0371], line 25-26).

Regarding claims 9 and 23, Kazmi discloses wherein the parameter switching pattern (see ¶ [0070-72], The switching time for switching between uplink and downlink time resources based on one or more parameters), but does not explicitly disclose a beam.
However, Xu discloses a first downlink beam corresponding to a first set of downlink communication occasions, a first uplink beam corresponding to a first set of uplink communication occasions, wherein the first set of uplink communication occasions is paired with the first set of downlink communication occasions, and a second downlink beam corresponding to a second set of downlink communication occasions, wherein the second set of downlink communication is not paired with a set of uplink communication occasions (see FIG. 30-31; see ¶ [0350] [0355] [0370], configuration parameters of multiple beam switching types for a wireless device. the beam switching types comprises type 0, type 1, … type M-1 for downlink beam and uplink beam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a beam indication as taught by Xu, in the system of Kazmi, so that it would provide to the wireless device for improving an uplink data rate (Xu: see ¶ [0371], line 25-26).
Regarding claims 10 and 24, Kazmi discloses wherein the parameter switching pattern (see ¶ [0070-72], The switching time for switching between uplink and downlink time resources based on one or more parameters), but does not explicitly disclose a beam.
However, Xu discloses a first downlink beam corresponding to a first set of downlink communication occasions, a first uplink beam corresponding to a first set of uplink communication occasions, wherein the first set of uplink communication occasions is paired with the first set of downlink communication occasions, and a second downlink beam corresponding to a second set of downlink communication occasions, wherein the second set of downlink communication is paired with a second set of uplink communication occasions (see FIG. 30-31; see ¶ [0350] [0355] [0370], configuration parameters of multiple beam switching types for a wireless device. the beam switching types comprises type 0, type 1, … type M-1 for downlink beam and uplink beam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a beam indication as taught by Xu, in the system of Kazmi, so that it would provide to the wireless device for improving an uplink data rate (Xu: see ¶ [0371], line 25-26).

Regarding claims 13 and 27, Kazmi discloses a first transmission parameter value corresponding to the first uplink and a second transmission parameter value corresponding to the second downlink (see ¶ [0027] [0031] [0089], UL transmit power), but does not explicitly disclose a beam.
However, Xu discloses a first downlink beam corresponding to a first set of downlink communication occasions, a first uplink beam corresponding to a first set of uplink communication occasions, wherein the first set of uplink communication occasions is paired with the first set of downlink communication occasions, a second downlink beam corresponding to a second set of downlink communication occasions, and wherein the second set of downlink communication is not paired with a set of uplink communication occasions (see FIG. 30-31; see ¶ [0350] [0355] [0370], configuration parameters of multiple beam switching types for a wireless device. the beam switching types comprises type 0, type 1, … type M-1 for downlink beam and uplink beam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a beam indication as taught by Xu, in the system of Kazmi, so that it would provide to the wireless device for improving an uplink data rate (Xu: see ¶ [0371], line 25-26).

Regarding claims 14 and 28, Kazmi discloses a first transmission parameter value corresponding to the first uplink and a second transmission parameter value corresponding to the second downlink (see ¶ [0027] [0031] [0089], UL transmit power), but does not explicitly disclose a beam.
However, Xu discloses a first downlink beam corresponding to a first set of downlink communication occasions, a first uplink beam corresponding to a first set of uplink communication occasions, wherein the first set of uplink communication occasions is paired with the first set of downlink communication occasions, and a second downlink beam corresponding to a second set of downlink communication occasions, wherein the second set of downlink communication is paired with a second set of uplink communication occasions (see FIG. 30-31; see ¶ [0350] [0355] [0370], configuration parameters of multiple beam switching types for a wireless device. the beam switching types comprises type 0, type 1, … type M-1 for downlink beam and uplink beam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a beam indication as taught by Xu, in the system of Kazmi, so that it would provide to the wireless device for improving an uplink data rate (Xu: see ¶ [0371], line 25-26).

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Blankenship (US 2016/0219583 A1) entitled: “Subframe Timing for HARQ LTE HD-FDD1”

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462